DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, +, -, +, + as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, +, -, +, -.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of claimed the variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a five lens system. Claim 1 recites the powers of the first to fourth lens. The nature of the invention is drawn to a five lens optical system.
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed three working models using the power arrangement of +, +, -, +, +. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
	The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s fifth lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and remedy of the 112 rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB 20130265650) in view of Yamagata (USPAT 4289385).

Regarding claim 1, Chen discloses an optical imaging system, comprising: 
a first lens (710) comprising positive refractive power (At least Table 18); 
a second lens (720) comprising positive refractive power (At least Table 18); 
a third lens (730) comprising negative refractive power and a concave object-side surface (At least Table 18); 
a fourth lens (740) comprising positive refractive power (At least Table 18); and 
a fifth lens (750) comprising a refractive power (At least Table 18), 
wherein the first to fifth lenses are sequentially disposed from an object side toward an imaging plane, the optical imaging system has a total number of five lenses with refractive power, and 
TL/2Y < 2.0 (Table 18 and Fig. 7B where TL = 4.367 and 2Y = 2.79 giving 1.57) is satisfied, in which TL is a distance from an object-side surface of the first lens to the imaging plane, and 2Y is a diagonal length of the imaging plane.
	Chen discloses that the image-side surface of the second lens is aspheric, but does not disclose wherein the image-side surface is concave.
	However, Yamagata teaches a lens system having the same power arrangement (Abst and Col. 2) wherein the second lens comprises a concave image-side surface (Figs. 1-3 and Cols. 5-10).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Yamagata such that the second lens image-side surface was concave motivated by improving aberration correction (Col. 3 lines 29-56).

	Regarding claim 2, modified Chen discloses wherein the second lens has a convex object-side surface (Figs. 1-3 and Cols. 5-10 of Yamagata).

	Regarding claim 3, modified Chen discloses wherein the third lens has a concave image-side surface (Figs. 1-3 and Cols. 5-10 of Yamagata).

	Regarding claim 4, modified Chen discloses wherein the fourth lens has a convex image-side surface (Fig. 7A and Table 18 of Chen).

	Regarding claim 5, modified Chen discloses wherein the fifth lens has a convex object-side surface (Fig. 7A and Table 18 of Chen).

	Regarding claim 6, modified Chen discloses wherein an Abbe number of the third lens is lower than an Abbe number of the first lens (Table 18 of Chen where 23.8 < 56.3).

	Regarding claim 7, modified Chen discloses wherein an Abbe number of the fourth lens and the fifth lens are greater than an Abbe number of the third lens (Table 18 of Chen where 23.8 < 55.9).

	Regarding claim 8, modified Chen discloses wherein the second and third lenses comprise a refractive index greater than a refractive index of the first lens (Table 18 of Chen where 1.535 < 1.634).

	Regarding claim 9, modified Chen discloses wherein the fourth and the fifth lenses comprise a refractive index less than a refractive index of the third lens (Table 18 of Chen where 1.544 < 1.634).

	Regarding claim 11, modified Chen discloses wherein -5.5 < (R1+R2)/(R1-R2) < 5.5 (Table 18 of Chen where R1 = 3.044 and R2 = -3.805 giving -0.11) is satisfied, in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of the image-side surface of the first lens.
	
Regarding claim 12, modified Chen discloses wherein 0 ≤ In1 - n2| ≤ 0.20 (Table 18 of Chen where |1.535-1.634| = 0.1) is satisfied, in which n1 is a refractive index of the first lens, and n2 is a refractive index of the second lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872